Citation Nr: 1210294	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-28 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating above 10 percent for service-connected lumbar disc disease.

2.  Entitlement to service connection for bilateral pes planus and bilateral first metatarsophalangeal joint hallux limitus, status post cheilectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2010 rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran testified at a personal hearing before the undersigned acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file .

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claim for an increased initial evaluation for service-connected lumbar degenerative disc disease. 

Regarding the Veteran's service-connected lumbar degenerative disc disease, the most recent VA examination was in April 2010.  On inspection, gait was normal, as well as walking on heels and toes.  Range of motion testing with three repetitions of active, passive, and repetitive range of motion movements revealed flexion to 90 degrees and extension to 30 degrees.  Neurologic testing revealed negative straight leg raising and normal patella and Achilles deep tendon reflexes.  Muscle strength was reported as 5 out of 5 and sensation was intact.  During the subsequent February 2011 Board hearing, the Veteran reported that his condition had worsened since the time of the April 2010 examination.  In particular, he indicated that he was now experiencing radiating pain towards his knees and in his buttocks, as well as sometimes in his pelvic region.  He also reported experiencing back spasms once or twice a week, that is he unable to sit or stand for very long periods of time, and that he was then experiencing constant leg pain.  Given the Veteran's assertion of a change in condition, a new examination is needed in order to determine the current level of severity of his lumbar degenerative disc disease.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In remanding for a new examination, the Board observes that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine states that objective neurologic abnormalities associated with a back disability are to be rated separately under an appropriate diagnostic code (DC).  See 38 C.F.R. § 4.71a.  The April 2010 VA examiner did not specifically indicate whether there was objective evidence that any objective neurologic abnormalities were associated with the Veteran's service-connected lumbar degenerative disc disease.  The evaluation of such neurological symptomatology is clearly intertwined with the overall evaluation of the service-connected lumbar degenerative disc disease.  Therefore, on remand, both orthopedic and neurologic examinations of the Veteran's service-connected lumbar degenerative disc disease is needed.  

During the February 2011 hearing, the Veteran reported that he receives treatment at Kaiser Permanente.  On remand, efforts must be made to obtain records from this source.  

Finally, it is noted that the RO issued a rating decision in June 2010 that denied service connection for bilateral pes planus and bilateral first metatarsophalangeal joint hallux limitus, status post cheilectomy.  As was noted at the Board hearing in February 2011, the record at that time included a copy of a notice of disagreement that had been submitted by the Veteran with respect to this determination in December 2010.  The Board's Veterans Appeals Control and Locator System (VACOLS), which is VA's appeals tracking system, confirms that a notice of disagreement was received in January 2011.  Consequently, a statement of the case (SOC) must be provided to the Veteran with respect to this appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's appeal of the denial of service connection for bilateral pes planus and bilateral first metatarsophalangeal joint hallux limitus, status post cheilectomy.  The AOJ should inform the Veteran that in order to complete the appellate process for this matter, he must submit a timely substantive appeal to the AOJ following the receipt of the SOC.  If the Veteran completes his appeal by filing a timely substantive appeal, this matter may then be returned to the Board for appellate consideration, if so desired.  

2.  Obtain copies of all relevant records of medical care from the Fresno VA Medical Center and the Sequoia VA Outpatient Clinic from May 2010 to the present.  In addition, obtain records of all private treatment reported to have been received at Kaiser Permanente from October 2005 to the present.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  

3.  Thereafter, schedule the Veteran for both VA orthopedic and neurologic examinations in order to determine the current level of severity of his service-connected lumbar degenerative disc disease.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic and neurologic examination.  

The neurologic examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected lumbar degenerative disc disease result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified. If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. 

4.  Following the completion of the above, readjudicate the back claim.  Consideration should be given as to whether a separate disability rating is warranted for any neurologic abnormalities that are found to be associated with the Veteran's lumbar degenerative disc.  If any benefit sought on appeal, or perfected appeal, remains denied, the Veteran and his representative should be furnished with a SSOC, and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

An appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


